Citation Nr: 1605905	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  14-23 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder. 


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1967 to October 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran was scheduled for a September 2015 video conference hearing but failed to appear or request a postponement.  If a veteran "fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn."  38 C.F.R. § 20.702(d) (2015).  Accordingly, the Board will proceed as if the Veteran withdrew his hearing request.   

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed August 2009 RO decision, service connection for PTSD was denied.

2. New evidence received since the August 2009 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for PTSD. 


CONCLUSIONS OF LAW

1. The August 2009 RO decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2015). 

2. New and material evidence has been received since the RO's August 2009 decision, and the claim of service connection for PTSD is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claim for entitlement to service connection for PTSD was initially addressed in an August 2009 rating decision.  The RO found that the evidence of record was insufficient to corroborate an in-service stressor or a current diagnosis of PTSD.  VA sent the Veteran two requests for additional information regarding his alleged stressors, including the dates of the alleged stressors.  The Veteran did not respond, and a July 2009 VA memorandum determined there was insufficient information to verify the Veteran's stressors.  The RO denied the Veteran's PTSD claim in its August 2009 rating decision.  The Veteran did not appeal the denial of the claim and the August 2009  rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b); King v. Shinseki, 23 Vet. App. 464, 468 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  The finality of a previously disallowed claim can be overcome by the submission of new and material evidence, however.  See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened the evidence is presumed to be credible.  Savage v. Gober, 10 Vet. App. 488, 493-94 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

The evidence received since the August 2009 rating decision includes VA Medical Center (VAMC) treatment records and a June 2011 VA medical examination.  During the June 2011 VA examination, the Veteran reports that he witnessed the U.S. embassy in Saigon being overrun by enemy forces on the first day of his deployment in the Republic of Vietnam.  The Veteran's military personnel records indicate that he served in Vietnam from February 26, 1968, to October 15, 1969.  In addition, these records list the Veteran as being en route to Vietnam on January 19, 1968, and are unclear where the Veteran was assigned until March 7, 1968.  Finally, the records list the Veteran as having participated in the Tet Counter Offensive and Vietnam Counteroffensive, Phases IV and V.  These records provide sufficient evidence of the  approximate dates at issue to seek verification of the Veteran's stressor with the Joint Services Records Research Center (JSRRC).  

The August 2009 rating decision also cited the lack of a medical diagnosis of PTSD as a reason for its denial.  Although the June 2011 VA examination finds the Veteran does not have PTSD, July 2013 records from the Charleston VAMC diagnose the Veteran with PTSD in a mental health assessment.  Thus, there is competent and credible evidence of a current PTSD diagnosis.    

This evidence regarding the timing of the Veteran's alleged stressor and his diagnosis of PTSD is new because it was not previously considered.  It is material because it relates to previously unestablished elements of the Veteran's PTSD claim: an in-service stressor and a current diagnosis.  Thus, new and material evidence has been received and reopening the claim for entitlement to service connection for PTSD is granted

As a final matter, the Board finds that VA has substantially satisfied its duties to notify and assist the Veteran.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen the claim.


ORDER

A reopening of the claim for entitlement to service connection for PTSD is granted.
 

REMAND

The Board regrets further delay in this case but finds that a remand is necessary to develop the record regarding the specific diagnosis of PTSD and to provide the Veteran with a VA medical examination.  

The Veteran's June 2012 notice of disagreement (NOD) addressed only the PTSD aspect of the claim; in the June 2014 VA Form 9, however, the Veteran includes an additional claim for depression related to service.  Because a veteran without medical expertise is not competent to diagnose his condition, a claim for mental disability is not limited to the disability claimed but rather incorporates any mental disability reasonably encompassed by the evidence in the record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Veteran's depression claim is thus incorporated in his previous PTSD claim because the two psychiatric disabilities share symptomatology.  

Turning to the first remand requirement, the record contains evidence that supplies a potential timeline for at least one of the Veteran's stressors (the attack on the U.S. embassy), which he states took place on his first day in Vietnam.  As discussed above, military personnel records document a potential window between January 19 and March 7, 1968, for this attack.  Thus, VA must attempt to verify the Veteran's stressor with the JSRRC.

Second, the Board finds a new VA examination is required.  The June 2011 VA medical examination and July 2011 addendum opinion provide conflicting information.  The June 2011 VA examination conducts a PTSD assessment, and although the VA examiner concludes that the Veteran does not have PTSD, the examiner finds that the Veteran experienced an event that involved risk of death and/or injury, persistently re-experiences the traumatic event, and endures persistent symptoms of hypervigilance.  The July 2011 addendum, however, states that it is apparent the claimed stressor did not occur or is not applicable.  Because it is unclear whether the VA examiner considered the alleged stressor, the Board finds a new VA examination is necessary. 

In addition, a VA examination is necessary to address the etiology of the Veteran's major depressive disorder.  The June 2011 VA medical examination (and July 2011 addendum) do not provide an etiology for the Veteran's depression, and a May 2009 Central Texas VAMC record associates his depression with grief and memories of his service in Vietnam.  Thus, the Board finds sufficient evidence to warrant a medical examination for major depressive disorder.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran another opportunity to complete a PTSD stressor form.  

a)  After waiting an appropriate time for a response, forward any information by the Veteran to the JSRRC and request that it corroborate the stressors.  

b)  In addition, forward to the JSRRC the potential dates alleged by the Veteran for the attack on the U.S. embassy, to include the period between January 19 and March 7, 1968.  Request that the JSRRC corroborate the stressor.   

2.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination.  After examining the Veteran and reviewing the claims file, the examiner should:

a)  Confirm the existence of any acquired psychiatric disorders, making specific findings regarding whether the Veteran has depression and/or meets the criteria for a diagnosis of PTSD. 
         
b)  If the Veteran meets the criteria for a diagnosis of PTSD and if his reported stressors are verified, the examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the disorder is etiologically related to the Veteran's reports regarding the fall of the U.S. Embassy in Saigon. 

c)  If the Veteran meets the criteria for a diagnosis of PTSD and if his reported stressors ARE NOT verified, the examiner should state whether the diagnosis is based on the Veteran's reported stressors of combat and/or fear of hostile military or terrorist activity during his active duty service.  
         
"'Fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  38 C.F.R. § 3.304(f).  
         
d)  With regard to any diagnosed psychiatric disorders other than PTSD, the examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the disorder is etiologically related to any incident of the Veteran's active service.
         
A full rationale (i.e. basis) for any expressed medical opinions must be provided.  

3.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


